Citation Nr: 0409077	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a July 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that denied the 
veteran's claim for an increased rating for lumbosacral 
strain.  The veteran was notified of the denial of increase 
in July 1993, and he filed a notice of disagreement with that 
decision in the same month.  A statement of the case was 
provided to the veteran in September 1999.  

In January 2001, the Board remanded the case for additional 
development.

In a January 2002 decision the Board denied the veteran's 
claim.  The veteran appealed, and in October 2003, the Court 
vacated the Board's January 2002 decision and remanded the 
case for readjudication in accordance with the Joint Motion 
for Remand.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The most recent VA examination of the veteran's service 
connected back disorder was conducted in July 2001.  The 
examiner diagnosed degenerative disc disease of the 
lumbosacral spine and indicated that this diagnosis was 
related to the service connected injuries.  The examiner was 
unable to properly assess the range of motion of the 
lumbosacral spine and evaluate any possible functional loss 
since the veteran refused to fully cooperate with the 
examination, citing pain.  The Joint Motion for Remand 
indicated that the Board did not properly consider the 
veteran's claim under the criteria for functional loss and 
limitation of motion.  The veteran's representative has 
requested a current examination in order to properly evaluate 
the service connected back disorder.  

New regulations with respect to rating diseases and injuries 
of the spine became effective September 26, 2003, and were 
published in the Federal Register on August 27, 2003 (68 Fed. 
Reg. 51454-51458).  In order to ensure due process of the 
veteran's claim, the RO should have an opportunity to review 
the veteran's claim for an increased evaluation under the new 
regulations. 

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the veteran of the type of 
evidence required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claim.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  In accordance with procedures 
governing incarcerated veterans, the RO 
should schedule the veteran for VA 
orthopedic and neurology examinations to 
determine the current level of disability 
associated with the service-connected 
lumbosacral strain.  The examiner should 
comment on the frequency and duration of 
incapacitating episodes, if any, that is, 
a period of acute symptoms or signs due 
to intervertebral disc syndrome, 
requiring bed rest prescribed by a 
physician and treatment by a physician.  
The examiner should also identify any 
chronic orthopedic or neurological 
manifestations, like limitation of motion 
(specified in degrees), functional loss 
due to pain, or sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm or other neurological 
findings, and whether or not they result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
claims folder, a copy of this REMAND, and 
a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Following the above, the RO should 
then re-adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for lumbosacral strain (noting 
that the claim for increase was filed in 
June 1993) with consideration of the old 
and new criteria governing back 
disabilities, as appropriate.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
September 2001.  An appropriate period of 
time should be allowed for response.  

After the above requested action has been completed, the RO 
should review the veteran's claim.  If a benefit sought on 
appeal remains denied, a supplemental statement of the case 
should be furnished to the veteran and his representative, 
and they should be afforded the appropriate period of time 
to respond.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to report for or cooperate with any scheduled 
examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).   Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




